Citation Nr: 0213748	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  00-23 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The veteran has approximately 21 years and five months of 
active duty, to include the period from January 1942 to 
December 1945, from October 1948 to October 1949, and from 
October 1961 to August 1977; he has approximately 13 years 
and seven months in the Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in St. 
Petersburg, Florida, in which the RO determined that new and 
material evidence sufficient to reopen the veteran's claim of 
service connection for bilateral hearing loss had not been 
presented.  

In his substantive appeal, received in November 2000, the 
veteran requested a hearing at the RO before a Traveling 
Member of the Board.  In a letter, received in August 2000, 
the veteran stated that he desired to withdraw his request 
for a hearing, and the claims folder does not indicate that 
the veteran filed a motion for a new hearing.  Accordingly, 
the Board will proceed without further delay.


FINDINGS OF FACT

1.  In an unappealed decision, dated in November 1989, the RO 
determined that new and material evidence sufficient to 
reopen the veteran's claim of service connection for 
bilateral hearing loss had not been presented.
 
2.  The evidence received since the RO's November 1989 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, bears directly 
and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim. 

3.  The veteran's bilateral hearing loss increased in 
severity during his service.
CONCLUSIONS OF LAW

1.  The RO's November 1989 decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  New and material evidence has been received since the 
RO's November 1989 decision denying the veteran's claim for 
service connection for a bilateral hearing loss; the claim 
for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2002).    

3.  Service connection for bilateral hearing loss on the 
basis of aggravation is warranted.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.306, 3.385 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, VA's duties 
have been fulfilled.  The Board initially notes that it has 
granted the veteran's claim for hearing loss.  

VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West Supp. 2002).  The appellant was notified in the 
April 2000 rating decision and the October 2000 Statement of 
the Case (SOC) that the evidence did not show that the 
criteria to reopen his claim for service connection for 
bilateral hearing loss had been met.  That is the key issue 
in this case, and the rating decision, SOC, and the May 2002 
Supplemental Statements of the Case (SSOC) informed the 
appellant of the relevant criteria.  By letter dated in May 
2001, the RO informed the veteran of the provisions of the 
VCAA.  See also May 2002 SSOC.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes the discussions in 
the rating decision, SOC and SSOC, as well as the above-
referenced additional letter from the RO, informed the 
veteran of the information and evidence needed to 
substantiate his claim, and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  In this case, the RO has obtained 
the veteran's service medical records, and VA medical 
records.  The RO has also afforded the veteran a VA 
examination for the disability in issue.  The veteran has not 
asserted that any additional development is required, and it 
appears that all available and relevant treatment records 
have been obtained.  The Board therefore finds that VA has 
complied with its duty to assist and notify.  See Quartuccio 
v. Prinicipi, No. 01- 997 (U. S. Vet. App. June 19, 2002).  
Based on the foregoing, the Board finds that all evidence 
necessary for an equitable disposition of the matters on 
appeal has been obtained and developed by the agency of 
original jurisdiction.  There is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim.

In the circumstances of this case, a remand would serve no 
useful purpose.   See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has fully satisfied its 
duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.


II. New and Material

A review of the claims files shows that in October 1977, the 
RO denied a claim for service connection for hearing loss.  
At that time, the RO essentially stated that the veteran's 
August 1961(entrance) examination report showed hearing loss, 
and that there was no increase in his hearing profile during 
service, or other medical evidence of aggravation during 
service.  There was no appeal, and that decision became 
final.  See 38 U.S.C.A. § 7105(c).  The veteran subsequently 
applied to reopen this claim on several occasions, and these 
claims were denied by the RO.  The most recent final denial 
of the claim was a decision by the RO, dated in November 
1989.  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

In May 1999, the veteran filed to reopen his claim for 
bilateral hearing loss.  In June 1999, the RO denied the 
claim after determining that new and material evidence had 
not been presented.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

The most recent and final denial of this claim was the RO's 
decision dated in November 1989.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's November 1989 decision.  See 38 U.S.C.A. 
§ 5108.  When determining whether the evidence is new and 
material, the specified basis for the last final disallowance 
must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Board notes that at the time of the RO's 
November 1989 decision, the issue was whether new and 
material evidence had been submitted since a previous and 
final December 1988 RO decision.  

The evidence of record at the time of the RO's November 1989 
decision included the veteran's service records, which showed 
that he had active duty service during World War II, during 
which time he received the Bronze Star Medal.  This award was 
evidence of participation in combat.  See 38 U.S.C.A. 
§ 1154(b) (West 1991).   The veteran also had active duty 
service during the Korean and Vietnam War eras, to include 
service in the Republic of Vietnam.  The veteran's service 
medical records showed that the veteran was first shown to 
have hearing loss (as defined at 38 C.F.R. § 3.385) in an 
August 1961 AD (active duty) examination report.  This report 
indicated that he was serving with an artillery unit (the 
Board notes that hearing loss is not shown in service medical 
records dated prior to his return to duty in 1961).  Between 
1963 and 1977, he was repeatedly diagnosed with hearing loss, 
and he was profiled for hearing loss in 1963, 1966 and 1977.  
A Medical Board report, dated in May 1977, showed that the 
veteran was recommended for separation from service, with 
diagnoses that included hearing loss, high frequency 
neurosensory, bilateral, moderate.  The report notes that the 
veteran's hearing loss was caused incident to service, was 
incurred in the line of duty, and that it had an approximate 
date of origin of 1960.  

Post-service medical records consisted of a VA examination 
report, dated in August 1986, which showed that the veteran 
was diagnosed with hearing loss.  

At the time of the RO's November 1989 denial of the claim, 
there was no competent opinion of record linking bilateral 
hearing loss to the veteran's service.  

Evidence received since the RO's November 1989 decision 
consists of VA outpatient treatment reports, dated between 
1991 and 1995, and a January 2000 VA audiological examination 
report.  In the January 2000 VA examination report, the 
examiner noted that the veteran was wearing hearing aids, and 
that he had experienced acoustic trauma during service from 
both artillery and explosions.  The report also notes a 
history of hearing loss symptoms dating to his first period 
service.  The results of audiological testing show that the 
veteran has hearing loss, as defined at 38 C.F.R. § 3.385.   

This evidence was not of record at the time of the RO's 
November 1989 decision, is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  The Board further 
finds that this evidence is material evidence.  Specifically, 
the January 2000 VA audiological examination report contains 
statements that the veteran experienced "acoustic trauma" 
caused by artillery and explosions during service, and that 
he had hearing loss during his service.  These statements are 
presumed to be credible for the purpose of determining 
whether a claim is to be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); see also 38 U.S.C.A. § 1154(b).  
Therefore, this report is evidence of an inservice injury, a 
current disability, and a continuity of symptomatology since 
separation from service.  Accordingly, this evidence pertains 
to one of the evidentiary defects which were the basis for 
the RO's November 1989 decision.  The Board therefore finds 
that the submitted evidence bears directly and substantially 
upon the issue at hand, that this evidence is probative of 
the issue at hand, and is material.  See e.g., Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  The claim is therefore 
reopened.  
III.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. §§ 1111, 1137 (West 1991).  
A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As previously stated, the veteran's service records show that 
he was awarded the Bronze Star Medal during his first period 
of active duty during World War II.  The veteran's service 
medical records show that he was first shown to have hearing 
loss (as defined at 38 C.F.R. § 3.385) in an August 1961 
entrance examination report.  Specifically, his auditory 
threshold at 4000 Hertz was 65 decibels for the right ear and 
60 decibels for the left ear.  He was repeatedly diagnosed 
with hearing loss between 1963 and 1977, and he was profiled 
for hearing loss in 1963, 1966 and 1977.  A Medical Board 
report, dated in May 1977, shows that the veteran was 
recommended for separation from service, with diagnoses that 
included hearing loss, high frequency neurosensory, 
bilateral, moderate.  

Post-service medical records includes VA outpatient treatment 
reports, dated between 1986 and 1995.  These reports include 
a VA outpatient treatment report, dated in October 1994, 
which does not contain audiological test results, but notes 
hearing loss, left ear greater than right ear.  See also 
November 1994 magnetic resonance imaging (MRI) report.  Other 
VA medical evidence includes VA examination reports dated in 
August 1986 and January 2000, which show hearing loss.  The 
January 2000 report shows that the veteran was noted to be 
wearing hearing aids.  

First, the question of whether a hearing loss disability is 
currently manifested in the present case is answered in the 
affirmative, as the January 2000 VA examination report is 
competent evidence showing that the veteran has hearing loss 
as defined at 38 C.F.R. § 3.385.  

Second, regarding the question of whether there is competent 
evidence in the record of a nexus, or causal relationship, 
between the current bilateral hearing loss disability and 
service, the Board notes that, as previously stated, the 
veteran's service medical records show that he had hearing 
loss as defined at 38 C.F.R. § 3.385 upon entry into service 
in 1961.  See August 1961 entrance examination report.  A 
preexisting hearing loss is therefore shown.  38 U.S.C.A. §§ 
1111, 1137.  However, the veteran was not profiled due to his 
hearing loss until about one and one-half years after 
entrance into service, in January 1963.  He was subsequently 
profiled for hearing loss in 1966 and 1977.  The Board 
further notes that service medical records indicate that the 
veteran was attached to an artillery unit up until at least 
1965.  In addition, the veteran was repeatedly diagnosed with 
bilateral hearing loss after entrance into service.  Of 
particular importance, the veteran's service medical records 
include numerous audiological examination test results, dated 
between August 1961 and 1977, which show that his auditory 
thresholds progressively increased over time.  In the Board's 
judgment, these audiological test results, and the other 
evidence of record, show a progressive deterioration of the 
veteran's hearing loss, such that aggravation is shown.  
Given the foregoing, the Board finds that the veteran's 
hearing loss was aggravated during his service.  See 
38 C.F.R. § 3.306; see also Browder v. Brown, 5 Vet. 
App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 
(1993).  Affording the veteran the benefit of all doubt, the 
Board finds that the evidence is at least in equipoise, and 
that service connection for bilateral hearing loss on the 
basis of aggravation is warranted.  Accordingly, service 
connection for bilateral hearing loss is granted.


ORDER

Having submitted new and material evidence, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.  

Service connection for bilateral hearing loss is granted.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

